EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lee Cheng on 3/8/2022.

The application has been amended as follows: 

In claim 1, in the last line, before the period and after “less”, please add the following: “and,
the plasticizer of the first layer being in a content of 15 parts by weight or more and 60 parts by weight or less relative to 100 parts by weight of the (meth)acryl polymer in the first layer”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of DeRosa eta. (US 20170028687), Funaya et al. (US 20150239996), Rehfeld et al. (US 8900691), and Carrot et al. (Handbook of Thermoplastics
DeRosa discloses a laminate structure comprising two glass sheets with an interlayer structure wherein the interlayer structure comprises a photocurable resin that is a (meth)acryl polymer and a plasticizer.  However, DeRosa is silent to the specific amount of plasticizer as claimed.  Funaya discloses a polyolefin copolymer that is viscoelastic but is silent to the resin layer having a plasticizer and the resin being a (meth)acryl polymer.  Rehfeld discloses two layers that sandwich the inner viscoelastic layer.  However, Rehfeld is silent to the claimed (meth)acryl polymer and plasticizer content.  Carrot discloses the addition and quantity of plasticizers results in the interlayer having structural or acoustic properties.  However, Carrot does not disclose the content of plasticizer needed to achieve the claimed relationship between the frequency and loss factor.  As such, the present claims are found to be novel and unobvious over the prior art of record and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783